Citation Nr: 0719282	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  07-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU) on an extra-
schedular basis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  This 
matter of entitlement to TDIU was previously before the Board 
in January 2006 when it was remanded for referral of the 
claim to the Director of Compensation and Pension Service.  
The Board lacks the authority to assign an extra-schedular 
rating evaluation in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 was granted by the 
Board in January 2006.

As noted in the January 2006 Board remand of this case, the 
veteran's October 2005 notice of disagreement specifically 
advanced an appeal of the denial of TDIU under "[38 C.F.R. 
]§ 4.16(b)."  That section of the regulation addresses 
consideration of individual unemployability on an extra-
schedular basis.  This indicates that the veteran is not 
seeking entitlement to TDIU on a schedular basis, and the 
entirety of the pertinent correspondence from the veteran's 
representative is consistent with this understanding of the 
appeal.  Thus, the Board will not consider the issue of 
entitlement to TDIU on a schedular basis in this decision.


FINDINGS OF FACT

1. The veteran's service-connected disabilities are a left 
ankle disability, rated as 40 percent disabling from May 
1999, and osteomyletis of the left leg with scar, rated 10 
percent disabling from May 1954; the veteran is also entitled 
to special monthly compensation under 38 U.S.C.A § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of one 
foot from May 1999.

2.  The record indicates that the veteran last held gainful 
employment in 1986.

3.  The veteran has work experience as a salesman, carpenter, 
oil patch hurdle, and painter; the record does not show that 
he has experience or training compatible with sedentary work 
or desk jobs.

4. The veteran is unemployable by reason of his service-
connected disabilities.


CONCLUSION OF LAW

An extraschedular award of TDIU is warranted.  U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.15, 4.16(b), 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In the present case, the veteran's service-connected 
disabilities are a left ankle disability, rated as 40 percent 
disabling from May 1999, and osteomyletis of the left leg 
with scar, rated 10 percent disabling from May 1954; the 
combined rating for compensation is currently 50 percent.  
The veteran is also entitled to special monthly compensation 
under 38 U.S.C.A § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use of the left foot from May 1999.  The 
issue currently on appeal does not include a claim of 
entitlement to TDIU on a schedular basis under 38 C.F.R. § 
4.16(a), and the Board merely notes in passing that those 
schedular requirements are not shown to be met.

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra-schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.16 
(b).  Total disability will be considered to exist when there 
is present any impairment of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  See VAOPGCPREC. 6-96 (1996).

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 38 
C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case, VA must refer the 
matter to VA's Compensation and Pension (C&P) Director for 
initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.  
Accordingly, this case was referred to VA's C&P Director 
pursuant to the Board's January 2006 remand.  In January 
2007, the Director of C&P determined that an extraschedular 
rating was not warranted.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

After reviewing the documented findings regarding the 
severity of the service-connected disabilities, and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's service-connected disabilities prevent the 
veteran from performing the physical acts required to follow 
substantially gainful employment consistent with his job 
skills and work history.  The record does not show experience 
or training compatible with entirely sedentary jobs or desk 
work.  The record shows that the veteran has been unemployed 
since around 1986.  An April 1998 VA examination report shows 
that the veteran recalled working as "salesman, carpenter, 
oil patch hurdle, etc."  A June 1986 psychiatric report from 
a hospitalization also notes that he was working as a 
"painter" at the time of his last employment.

The veteran has been assigned the highest schedular rating 
available for his left ankle disability, in addition to an 
award of special monthly compensation for the related loss of 
use of the left foot; this in itself is indicative of 
substantial disability.  Moreover, there is uncontradicted 
competent medical evidence of record which expressly supports 
the veteran's claim that he is unemployable due to this 
disability.  A June 1997 VA examination report offers the 
examiner's professional assessment that the left ankle 
disability "precludes [the veteran] from engaging in any 
gainful employment."

The Board also observes, in passing, that June 1999 VA 
examination report contains a statement, included with the 
veteran's reported medical history, that the veteran is 
unable to obtain gainful employment due to the left ankle 
disability; it is unclear whether this statement transcribes 
the veteran's own account or reflects the examiner's 
assessment, but the assertion is not contradicted elsewhere 
in the report nor elsewhere in the record.

The Board briefly observes that a December 1989 VA 
examination report contains competent medical evidence 
describing the disabilities of the veteran's left leg as 
"very extensive," "crippling," and "very disabling" at 
that time.  Additionally, a June 1989 psychiatric record and 
an April 1998 VA examination report contain additional 
statements concerning the veteran's incapacity to obtain 
gainful employment.  These statements are of unclear 
probative value, but both statements suggest that the 
veteran's left ankle and left leg symptoms are a feature 
cause of the veteran's incapacity.  The Board observes that 
these medical records, along with all other medical records 
addressing the veteran's capacity to work, present no 
evidence to contradict the premise that the veteran's left 
ankle and left leg disabilities are sufficiently severe as to 
render him incapable of obtaining substantially gainful 
employment.

The document of record presenting the strongest indication 
that the veteran's service-connected disabilities may not 
cause inability to secure gainful employment is the January 
2007 C&P determination authored in connection with the prior 
remand of this appeal.  The January 2007 C&P determination, 
denying an extraschedular TDIU, presents a rationale that 
relies in significant part upon its interpretation of the 
June 1986 psychiatric report.  According to the January 2007 
C&P determination, the June 1986 psychiatric report describes 
the veteran claiming to have become unable to work due to a 
psychiatric condition and not due to a left ankle disability 
at that time.  The Board does not agree with this 
characterization of the contents of the June 1986 psychiatric 
report.  The Board observes that the pertinent content 
actually states that the veteran "has been afraid" that if 
knowledge of his psychiatric symptoms were known to others, 
people may become reluctant to hire him.  The professional 
psychiatric assessment of the veteran actually shows that, at 
the time of discharge, the veteran was able to "resume 
prehospitalization activities" and was "capable of managing 
his own finances."  The Board agrees in substantial part 
with the contentions of the veteran's representative, made in 
March 2007, that the June 1986 psychiatric report does not 
weigh against the veteran's claim.  The January 2007 C&P 
determination cannot be accorded significant probative weight 
due to the inadequacy of its rationale and citation of 
evidence.

Although not all of the veteran's significant symptoms are 
due to his service-connected disabilities, there is 
uncontradicted competent medical evidence that specifically 
indicates that the left ankle disability, on its own, causes 
an inability to obtain gainful employment.  The June 1997 
medical opinion of record competently and specifically 
indicates that the veteran is unable to work due to his left 
ankle disability.  The record contains other evidence 
offering suggestive support for this conclusion without any 
evidence expressly contradicting it.  Thus, the Board finds 
that the veteran has been shown to be unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected left ankle disability by a preponderance of 
the evidence.  Therefore, an extraschedular TDIU is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).


ORDER

The appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


